UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7298



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MYRON WAYNE CAYTON, JR., a/k/a Ron,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (CR-00-47-4; CA-02-84-4)


Submitted: February 12, 2004              Decided:   February 20, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Myron Wayne Cayton, Jr., Appellant Pro Se.     Janet S. Reincke,
OFFICE OF THE UNITED STATES ATTORNEY, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Myron Wayne Cayton seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2255

(2000) and the district court’s order denying reconsideration.                 An

appeal may not be taken from the final order in a § 2255 proceeding

unless   a   circuit   justice    or   judge   issues     a     certificate    of

appealability.     28 U.S.C. § 2253(c)(1) (2000).             A certificate of

appealability will not issue for claims addressed by a district

court    absent   “a   substantial     showing   of       the    denial   of    a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).         We have independently reviewed

the record and conclude that Cayton has not made the requisite

showing.

             Accordingly,    we    deny     Cayton    a       certificate      of

appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED

                                   - 2 -